                      Case 1:16-cv-08080-JGK Document 154 Filed 09/24/20 Page 1 of 1




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                     MELANIE SPEIGHT
Corporation Counsel                             100 CHURCH STREET                                     Senior Counsel
                                                NEW YORK, NY 10007                             Phone: (212) 356-2425
                                                                                                 Fax: (212) 356-3509
                                                                                               mspeight@law.nyc.gov


                                                                          September 24, 2020


        VIA ECF
        Honorable John G. Koeltl
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                 Re:      Matthew Jones v. Lieutenant Treubig, 16-CV-8080 (JGK) (KNF)

        Your Honor:

                I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
        of New York, representing defendant Lieutenant Christopher Treubig in the above-referenced
        civil action. Defendant writes respectfully, with plaintiff’s consent, to request that the Court
        extend defendant’s time to serve his reply in further support of defendant’s motion pursuant to
        Fed. R. Civ. P. 59, from September 25, 2020, until October 2, 2020. This is the first such
        request.

                 Thank you for your consideration herein.

                                                                     Respectfully submitted,

                                                                     /s/ Melanie Speight
                                                                     Melanie Speight
                                                                     Senior Counsel
        CC:      VIA ECF
                 Amir Ali
                 Alexis Padilla
                 David Zelman
                 Plaintiff’s Counsel




                                                        1
